DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 7 – 8 and 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (EP2781982).
(Claim 1): Thomas discloses a method to stop or slow down a vehicle in an emergency, the method involving a vehicle comprising an emergency stop system which is able to cause the vehicle to stop or slow down ([0001]; [0006]), said emergency stop system comprising at least one microphone for detecting sounds in the vicinity of the vehicle ([0009]), and a sound analysis unit for analyzing sound ([0014]; [0020]), the method involving the steps: a) the microphone of the emergency stop system receiving a sound and sending a signal representing the sound to the sound analysis unit ([0026]), b) the sound analysis unit of the emergency stop system determining that the received sound comprises a 
(Claim 2): Thomas discloses the method of claim 1, where the sound pattern is a predefined spoken word ([0009]).
(Claims 7 and 12): Thomas discloses an emergency stop system for a vehicle, the emergency stop system being able to cause a vehicle to stop or slow down, said emergency stop system comprising at least one microphone for detecting sounds in the vicinity of the vehicle ([0001]; [0006]), and a sound analysis unit for analyzing and detecting sound ([0014]; [0020]), the sound analysis unit being configured to receive a signal representing the sound from the microphone and to identify at least one predetermined sound pattern ([0019]), and configured to immediately cause the emergency stop system to stop or slow down the vehicle when the sound analysis unit has identified the predetermined sound pattern ([0019]).
(Claim 8): Thomas discloses the emergency stop system of claim 7 where the sound analysis unit has speech recognition software and is able to identify a particular predetermined spoken word ([0009]).
(Claim 11): Thomas discloses the emergency stop system of claim 8 where the sound analysis unit is able to identify a predetermined sound made by a portable device ([0009]).
(Claim 13): Thomas discloses the emergency stop system of claim 7 and a portable device for making a predetermined sound ([0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (EP2781982) in view of Abel et al., (10911871).
(Claim 10): Thomas teaches the system of claim 7 but does not teach multiple microphones for locating sound.   However, in a related invention Abel teaches a device, comprising has a plurality of microphones and a direction determination software configured to use the sound from the plurality of microphones for determining the location of the sound (processing the received sound signals to determine a direction of arrival associated with a sound source of the received sound signals with respect to positions of the two or more microphones, wherein the processing includes determining spatial content of a sound field surrounding the listening location as represented by sound energy as a function of direction across a range of at least 180 degrees of values of direction defined by the sound field, and wherein the determined direction of arrival is at any of a plurality of different values of direction within the range of at least 180 degrees of values of direction defined by the sound field -   col 4, ln 51 – Abel).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Thomas with the teachings of Abel, as a way to estimate content of a sound field in the presence of obstruction (estimating spatial content of a sound field at a desired location, including a location that has actual sound content obstructed or distorted – Abel, abstract).
Allowable Subject Matter
Claims 3 – 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323. The examiner can normally be reached Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex C Dunn, PhD/Primary Examiner, Art Unit 3667